UNITED STATES DISTR[CT
COURT SOUTHERN DISTRICT OF
OHIO WESTERN DIVISION

OXYMED. INC., et al., Case No. l:l7»cv-00349

Plaintil`t`s Judge Susan .l. Dlott
Magistrate .ludge Karen li. Litkovitz

V.

Li'NCARE. lNC.` oRl)ER GRAerNG
PLAINTIFFS’ MoTloN To
Defendant FILE RESPONSE To
I)F.FEN])ANT’s sUMMARY
JUl)GM'ENT MoTloN AND
PRoPosEl) UNDISPUTED
FACTs UNDER sEAL

This matter is before the Court on plaintiffs motion to file its response to defendant’s

motion for summary judgment and proposed undisputed l`acts under seal (Doc. 73).

The Couit finds that sealing ot`plaintifl"s` response to defendant’s motion for
Summary judgment and proposed undisputed facts isjustit`ied and necessary and Will not
interfere Witli the public`s ability to understand the conduct at issue or assess the merits of this

Court"s decision.

For good cause shown and based on the record and applicable law, the motion is

GRANTED.

Plaintit`i`s are DIRECTED to electronically tile on the docket of the Court the redacted
versions ofthese documents, Which shall reflect redacted information on liquidated damages
purchase price, patient numbers and patient identificationl

Plaintit`l"s are D`IRECTE.D to tile the unredacted documents under seal. The

original documents shall be retained under seal until further order ot` the Court. The sealed

documents will be available to the Court and its personnel._ but not available to the public.

.[T IS S() ORDEREI).

Date: L/( l f 2 f .
Karen L. Litkovitz

Uuited States Magistrate Judge

